DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “Provided is” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the sound data and the foreign object amount calculation section. Without this relationship it is unclear how the foreign object amount calculation section can calculate foreign objects without any data with which to do it. The claim is therefore indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruffner US 2002/0156556 A1.

Independent Claim 1: Ruffner discloses a work evaluation system configured to effect evaluation of a grass mowing work performed by a work vehicle (1), the system comprising: 
a state information acquisition section (geolocation electronics 72) for acquiring vehicle state information (RTK-GPS) indicative of a state of the work vehicle when performing the grass mowing work; 
a sound data acquisition section (ultrasonic detectors 36, 37) for acquiring sound data comprised of collection of sounds around the work vehicle; 
a foreign object amount calculation section (the section of 66 that processes the sound data from 36, 37) for calculating an amount of foreign objects present in the work land which come into contact with a mowing blade in the course of the grass mowing work; and 
an evaluation section (the section of 66 that provides a user with feedback) for evaluating the grass mowing work performed in the work land, based on the vehicle state information and the foreign object amount (in order to provide the feedback described in paras. [0031], [0033]), as per claim 1.

Dependent Claim 3: Ruffner further discloses wherein: 
the vehicle state information (RTK-GOS) is at least one of position information indicative of a position of the work vehicle (1), acceleration information indicative of acceleration affecting the work vehicle, rotational speed information indicative of a rotational speed(s) of the pair of left and right driving wheels of the work vehicle and an electric current 
the evaluation section (the section of 66 that provides a user with feedback) effects the evaluation of the grass mowing work, based on the at least one information (in order to provide the user with the feedback described in paras. [0031], [0033]), as per claim 3.  

Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. Specifically, Doughty et al. discloses a very similar system (see para. [0116]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 11, 2022